42 A.3d 390 (2012)
304 Conn. 928
H.P.T.
v.
COMMISSIONER OF CORRECTION.
Not in source.
Supreme Court of Connecticut.
Decided April 25, 2012.
Michael Proto, assistant state's attorney, in support of the petition.
Adele V. Patterson, senior assistant public defender, in opposition.
The respondent's petition for certification for appeal from the Appellate Court, 127 Conn.App. 480, 14 A.3d 1047 (2011), it is hereby ordered that no action is necessary on the petition in light of the court's ruling on the petitioner's amended petition for certification.